Citation Nr: 1646781	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  14-18 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

2.  Entitlement to service connection for acid reflux, to include as due to herbicide exposure.

3.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as due to herbicide exposure and/or as secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for hypothyroidism, to include as due to herbicide exposure. 




REPRESENTATION

Veteran represented by:	Timothy Hiller, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1969 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In January 2016, the Veteran presented sworn testimony during a video conference hearing in Buffalo, New York, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for an acquired psychiatric disorder (reopened) and DM are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


FINDINGS OF FACT

1.  In a rating decision dated in January 2002, the RO denied the Veteran's claim for service connection for bipolar disorder on the basis there was no evidence linking the Veteran's current psychiatric disorder to service; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

2.  Evidence submitted subsequent to the January 2002 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

3.  Acid reflux was not incurred in and is not related to the Veteran's active service. 

4. Hypothyroidism was not incurred in and is not related to the Veteran's active service.  

5. The Veteran was not exposed to Agent Orange or other herbicides in service.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision denying service connection for bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for acid reflux are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for service connection for hypothyroidism are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

With regard to the Veteran's petition to reopen her psychiatric claim, this petition has been granted herein.  As such, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the service connection claims decided herein, neither the Veteran nor her attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An October 2011 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's duty to assist has also been satisfied.  Service treatment records, VA treatment records, and Social Security Administration records have been associated with the claims file.  Identified private treatment records have been obtained to the extent possible.  

The Veteran has not been provided VA examinations for her reflux or thyroid claims.  However, VA is not required to provide a VA medical examination as a matter of course in virtually every veteran's disability case.  See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Indeed, the language of the regulation is clear and unambiguous - there must be evidence of a current disability and the evidence must establish that the veteran suffered an event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(B) (2015); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

There is no evidence establishing inservice stomach or thyroid related complaints or treatment, nor does the Veteran claim such.  Rather, she testified at her Board hearing that she was not diagnosed with these conditions under 1991, over 20 years after separation from service.  Further, there is no evidence of herbicide exposure, as discussed in detail below.  Without any evidence of an inservice event or injury, 38 C.F.R. § 3.159(c)(4) does not require that VA provide a medical examination.  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was elicited from the Veteran regarding her claimed disorders, alleged herbicide exposure, and why she believes her claimed disorders are related to service.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. New and Material Evidence

Service connection for bipolar disorder was initially denied in a January 2002 rating decision.  The RO determined that there was no evidence of an inservice psychiatric disorder, other than a personality disorder, and no evidence otherwise linking the Veteran's current psychiatric diagnoses to service.  The Veteran did not submit a notice of disagreement or new evidence within a year of this denial.  The January 2002 rating decision is the last final prior denial of this claim.

Subsequent to the January 2002 rating decision, the Veteran testified at her January 2016 Board hearing that her former VA psychiatrist told her that her psychiatric condition was related to her military service.  This testimony must be presumed credible at this juncture.  This lay evidence satisfies the low threshold requirement for new and material evidence and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

B. Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Acid reflux and hypothyroidism are not qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, service connection via the demonstration of continuity of symptomatology is not applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

The Veteran claims that her currently diagnosed acid reflux and hypothyroidism are due to herbicide exposure while serving in Okinawa, Japan.  She does not claim that she served in the Republic of Vietnam, along the demilitarized zone in Korea, or in Thailand, nor is there other evidence of service in these areas.  As such, the presumptions regarding herbicide exposure in those areas need not be discussed.  See 38 C.F.R. § 3.307(a)(6)(iv) (2015).  With regard to the possibility of herbicide exposure in Okinawa, the Board finds that the evidence does not support the Veteran's claim of such.  A March 2014 Formal Finding indicates that the RO reviewed the appropriate records and found no evidence of herbicide exposure.  Further, the Veteran's own statements regarding her alleged herbicide exposures are not consistent with herbicide exposure.  Significantly, she reported that she had to pull weeds along the areas that had been sprayed with the alleged herbicides and that the sprayed chemicals were intended to combat a snake problem.  Herbicides are, by definition, defoliants that would render weeding unnecessary and not be an appropriate way to eliminate snakes.  As there is no evidence to support a finding of inservice herbicide exposure for the Veteran and her own contradictory statements, the Board cannot concede herbicide exposure.  

As the Veteran's claimed inservice herbicide exposure cannot suffice as the inservice event or injury for her claims, the Board has carefully reviewed the service treatment records for any complaints relating acid reflux or hypothyroidism.  Unfortunately, there are no such inservice complaints or relevant treatment records.  The Veteran's separation examination was normal as to the abdomen and endocrine system.  On her separation Report of Medical History form, she denied frequent indigestion, stomach or intestinal trouble, and recent gain or loss of weight.  As noted above, the Veteran actually testified at her January 2016 Board hearing that she was not diagnosed with these conditions until 1991, over 20 years after separation.  There is simply no evidence, or claim, of an inservice event or injury for the Veteran's acid reflux or hypothyroidism claims.  

As explained above, the competent evidence of record is against a finding that the Veteran was exposed to herbicide agents in service.  As there is no evidence of any inservice event or injury, including herbicide exposure, the claims fail on that basis and any discussion of medical nexus is irrelevant.

Accordingly, the Board finds that the claims of entitlement to service connection for acid reflux and hypothyroidism must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder has been received, the application to reopen is granted.

Entitlement to service connection for acid reflux is denied.

Entitlement to service connection for hypothyroidism is denied.


REMAND

The Veteran was afforded a VA psychiatric examination in April 2014.  The examiner was unable to link the Veteran's current psychiatric disorder to service.  The examiner seemed to dismiss the Veteran's inservice suicide attempts and treatment by stating there was a possibility that she was using drugs and alcohol at that time.  However, the service treatment records do not support that, at least with regard to the first attempt.  As these service treatment records were not fully considered or discussed, the case must be remanded for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Veteran's VA treatment records indicate that her psychiatric disorder causes her to binge eat, resulting in inadequate control of her DM.  This raises the question of whether her DM is aggravated by her psychiatric disorder.  As such, the readjudication of the psychiatric claim may affect the DM claim.  The issues are inextricably intertwined.  The psychiatric claim must be readjudicated prior to the readjudication of the DM claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's claims file should be provided to an appropriate VA examiner(s) (preferably not the April 2014 examiner) for medical opinions related to her psychiatric claim and her DM claim.  The examiner(s) must review the claims file and the examination report must reflect that such a review was conducted.  

The examiner(s) should opine 

a. whether it is at least as likely as not that any of the Veteran's current psychiatric disabilities began in or are related to service.  The examiner is advised that the evidence does not establish a preexisting psychiatric disorder on entrance to service.  The examiner must specifically address the Veteran's inservice suicide attempts and psychiatric treatment and indicate whether these were signs of a 
psychiatric disorder that was present in service.

b. whether it is at least as likely as not that the Veteran's diabetes mellitus is aggravated by her psychiatric condition, specifically whether the binge eating impacts her ability to control her diabetes. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, and following any additional development deemed necessary,, the Veteran's psychiatric claim and DM claim should be readjudicated.   If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and her attorney.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


